Citation Nr: 0711458	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-09 578	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disability 
diagnosed as inversion psoriasis, on a direct basis and as 
due to exposure to herbicides.

2.  Entitlement to service connection for Crohn's disease, 
including stomach and colon disabilities, on a direct basis 
and as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for Crohn's disease.  
This matter further comes before the Board from an October 
2004 RO rating decision which denied service connection for a 
body rash.  In December 2006, the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that while stationed in DaNang, Vietnam, 
he drank contaminated water from the water cooler which led 
to his current gastrointestinal disabilities.  Service 
medical records show that in December 1968, the veteran was 
seen for nausea, diarrhea, and vomiting.  In February 1969, 
he complained of blood in the stools, and was to return with 
a stool specimen.  The next day, the diagnosis was 
constipation.  In February 1970, the veteran was treated for 
mild gastroenteritis.  In September 1970, he was seen for 
complaints of nausea, vomiting, and diarrhea, sinus 
congestion, and malaise.  The impression was flu.  Medication 
was prescribed.  When he was seen the next day for diarrhea, 
he reported getting no relief from Lanotil and Kaopectate.  
The veteran's separation examination in January 1971 was 
negative for any pertinent findings.  

The veteran was afforded a VA examination in April 2003, 
following which the diagnoses included "Crohn's disease with 
symptoms starting when he was in service."  The examiner 
went on to state that contaminated water was a "very 
unlikely cause of Crohn's disease" and that there was a 
"dearth of records of how the diagnosis was established."  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Given the veteran's symptoms in service 
as well as the VA examiner's opinion in 2003, clarification 
should be obtained as to whether any post-service 
gastrointestinal disability is causally related to the 
service symptoms.  

The veteran also contends that he currently has a skin 
disability, diagnosed as inversion psoriasis, that had an 
onset during his period of active service.  The Board notes 
that there is no medical opinion of record addressing whether 
his current skin problems are related to service.  VA's duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4).  An 
examination or opinion shall be treated as necessary to make 
a decision on a claim if the evidence of record, taking into 
consideration all information and lay or medical evidence, 
contains competent evidence that the claimant has the current 
disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 
3.159(c)(4).

Service medical records show that on two occasions the 
veteran was seen for skin problems.  In May 1969, he was 
treated for a "heat rash" on his arms and body, and Mycolog 
was prescribed.  In June 1969, he was treated for a "fungal 
growth groin - ringworm", and Tinactin was prescribed.  On 
his separation examination in January 1971, his skin was 
evaluated as clinically normal.  Subsequent to service, the 
first medical evidence of skin problems was in November 2000.  
At that time, the veteran complained of a fungal infection of 
the groin and axilla areas for the past 30 years.  He 
reported he had been treating his condition for years with 
various topical antifungals, which he claimed improved the 
condition "transiently".  VA treatment records dated from 
November 2000 through September 2006 show that the veteran 
received periodic treatment for inverse psoriasis.  

Based on this evidence, the Board finds that in order to 
fulfill the duty to assist, a VA medical examination and 
opinion must be obtained.  Since VA will schedule an 
examination, the veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
adversely affect the outcome of the claim.  38 C.F.R. §§ 
3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination in order to 
assess the nature and probable etiology of 
any current gastrointestinal disability, 
including Crohn's disease, and skin 
disability, to include inversion 
psoriasis.  The claims file must be made 
available to the examiner for review.  The 
examiner should opine as to whether it is 
at least as likely as not (i.e., to a 
probability of 50 percent or greater) that 
any current skin disability, to include 
inverse psoriasis, is related to service 
(whether to the veteran's skin problems 
for which he received treatment on two 
occasions or to exposure to herbicides in 
service).  The examiner must explain the 
rationale for any opinion given.

The examiner evaluating the 
gastrointestinal disabilities should 
identify any current disabilities, 
including whether the veteran has Crohn's 
disease.  The examiner should opine as to 
whether it is at least as likely as not 
(i.e., to a probability of 50 percent or 
greater) that any current gastrointestinal 
disability, to include Crohn's disease, is 
related to service (including the 
veteran's problems and symptoms for which 
he received treatment in service).  The 
examiner must explain the rationale for 
any opinion given.

2.  Review the evidence of record and 
adjudicate the claim.  If any decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOCC), containing notice of all relevant 
actions taken on the claim including the 
applicable legal authority, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).








 Department of Veterans Affairs


